Exhibit 10.4
Form of
PULTE HOMES, INC.
2008-2010 Grant Acceptance Agreement
Company Performance Measure
     Pursuant to the Pulte Homes, Inc. Long-Term Incentive Program (the
“Program”), under the Pulte Homes, Inc. 2008 Senior Management Incentive Plan
(the “Plan”), <<Name>> (“the Participant”) has been granted the Long-Term
Incentive Award described below. Certain terms and conditions of the Long-Term
Incentive Award are set forth immediately below in this Grant Acceptance
Agreement. Other terms and conditions are set forth in the Long-Term Incentive
Award Agreement which is appended to this Grant Acceptance Agreement. The Grant
Acceptance Agreement and the Long-Term Incentive Award Agreement are together
the “Agreement” which is made and entered into between Pulte Homes, Inc., a
Michigan corporation (“the Company”), and the Participant as of the Grant Date.
Capitalized terms not otherwise defined in this Grant Acceptance Agreement are
defined in the Program or the Long-Term Incentive Award Agreement.

     
Grant Date:
  See Appendix.
 
   
Performance Period:
  See Appendix.
 
   
Base Salary:
   
 
   
Target Award:
   
 
   
Performance Measures:
  See Appendix.
 
   
Payout Range:
  0-200%
 
   
Vesting Date:
  December 31, 2010

     This Grant Acceptance Agreement shall be supplemented by an Appendix for
each one-year performance period in the 2008-2010 performance cycle to reflect
the Performance Measures established no later than 90 days after the
commencement of such performance period.
     Pursuant to this Grant Acceptance Agreement, the Participant is being
granted the sum of the Awards (as defined herein) within the performance cycle.
The Award for each one-year performance period (the “Award”) is equal to the
Target Award for such one-year performance period multiplied by the payout
percentage set forth in the Appendix for such performance period. Payouts range
from 0-200% of the Target Award based on Company results relative to the
pre-established Performance Measure. Threshold, Target and Maximum payouts are
equal to 50%, 100% and 200% of the Target Award, respectively.
     If the Award shall have vested in accordance with the Agreement and
Program, the Participant shall receive, no later than the March 15th occurring
immediately after the year in which the Vesting Date occurs, a lump sum cash
payment from the Company in an amount equal, as determined by the Compensation
Committee, to the amount of the Award which shall have vested as of such Vesting
Date, subject to the deduction of taxes and other amounts

 



--------------------------------------------------------------------------------



 



pursuant to the Program. Notwithstanding the attainment of the Performance
Measure with respect to the Award or anything herein to the contrary, in all
cases, the Compensation Committee shall have the sole and absolute discretion to
reduce the amount of any payment with respect to any portion of the Award that
would otherwise be made to the Participant or to decide that no payment shall be
made.
     The Participant acknowledges receipt of copies of the Long-Term Incentive
Award Agreement, the Program and the Plan (which are incorporated by reference
and made a part hereof) and this Grant Acceptance Agreement and agrees to abide
by all of the terms and conditions of the Long-Term Incentive Award Agreement,
the Program and the Plan.
     In witness whereof, the parties have executed the Agreement as of ___,
2008.

              PULTE HOMES, INC.,
a Michigan corporation
      By:           Name:           Title:        

     
Agreed and Accepted:
   
 
   
 
   
 
Name:
   
Title:
   

 



--------------------------------------------------------------------------------



 



APPENDIX FOR 2008 PERFORMANCE PERIOD
IN THE 2008-2010 PERFORMANCE CYCLE
Grant Date: March 18th, 2008
Performance Period: January 1, 2008 - December 31, 2008
2008 Company Performance Measure:
The 2008 Performance Measure is based on Operating Cash Flow (excluding income
tax refunds and payments) which will be earned as follows:

 